904 So. 2d 487 (2005)
Anthony T. SIMON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-361.
District Court of Appeal of Florida, Third District.
May 11, 2005.
Rehearing Denied July 8, 2005.
Anthony T. Simon, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
The defendant, Anthony T. Simon, appeals the denial of his motion to correct his sentences pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm.
The defendant has filed numerous post-conviction motions addressing his convictions and sentences in case number 90-45486.[1] We caution the defendant that it is an abuse of the judicial process to file successive motions in an attempt to litigate issues that were, could, or should have *488 been raised on direct appeal or in previous motions. Duncan v. State, 728 So. 2d 1237, 1237 (Fla. 3d DCA 1999); see Johnson v. State, 899 So. 2d 1165 (Fla. 3d DCA 2005); Lewis v. State, 900 So. 2d 625 (Fla. 3d DCA 2005); Washington v. State, 867 So. 2d 649 (Fla. 5th DCA 2004); Isley v. State, 652 So. 2d 409 (Fla. 5th DCA 1995). "[A]ny citizen, including a citizen attacking his or her conviction [or sentence], abuses the right to pro se access by filing repetitious and frivolous pleadings, thereby diminishing the ability of the courts to devote their finite resources to the consideration of legitimate claims." State v. Spencer, 751 So. 2d 47, 48 (Fla.1999). The defendant should be cognizant that such sanctions may preclude defendant from filing further motions in the trial court, as well as appeals, petitions or motions in this court without a licensed attorney's signature. See Tasse v. Simpson, 842 So. 2d 793, 796 n. 3 (Fla.2003); Martin v. State, 833 So. 2d 756 (Fla.2002); State v. Spencer, 751 So. 2d 47 (Fla.1999); Green v. State, 830 So. 2d 142 (Fla. 3d DCA 2002).
Affirmed.
NOTES
[1]  Simon v. State, 851 So. 2d 171 (Fla. 3d DCA 2003) (table) (appeal from denial of Rule 3.800 motion); Simon v. State, 819 So. 2d 780 (Fla. 3d DCA) (table) (same), review dismissed, 823 So. 2d 126 (Fla.2002); Simon v. State, 725 So. 2d 1129 (Fla. 3d DCA 1998) (table) (same); see also Simon v. State, 889 So. 2d 80 (Fla. 3d DCA 2004) (table) (appeal from denial of Rule 3.850 motion), case dismissed, No. SC05-270, 895 So. 2d 1067 (Fla. Feb.16, 2005); Simon v. State, 879 So. 2d 635 (Fla. 3d DCA 2004) (table) (same); Simon v. State, 869 So. 2d 1254 (Fla. 3d DCA 2004) (table) (same); Simon v. State, 792 So. 2d 466 (Fla. 3d DCA 2001) (table) (same).